COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re 1301 Fannin Owner, LP

Appellate case number:     01-19-00119-CV

Trial court case number: 2017-61367

Trial court:               190th District Court of Harris County

         This original proceeding was abated for the successor trial court judge to reconsider the
order challenged in relator’s mandamus petition. See TEX. R. APP. P. 7.2(b). The parties have
informed this Court that a hearing was held, and the successor trial court judge also granted the
relief in the challenged order. Accordingly, the parties have filed an agreed motion to reinstate this
original proceeding and set a briefing schedule. The motion is GRANTED. We REINSTATE this
case on the Court’s active docket. In accordance with the schedule agreed upon by the parties, we
order briefing in this case as follows:
           •   Relator’s amended petition for writ of mandamus is due by April 24, 2019;
           •   Real-party-in-interest’s response is due 20 days after the date the amended
               mandamus petition is filed; and
           •   Relator’s reply is due 15 days after the response is filed.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Sarah B. Landau________
                                  Acting individually


Date: _April 4, 2019___